Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application filed on 06/10/2022.
Currently, claims 1-15 are pending with claims 9-15 being withdrawn as directed to a non-elected Group.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to semiconductor devices, classified in H01L29/7787,7786.  
II. Claims 9-15, drawn to methods of making a semiconductor devices, classified in H01L29/66462.  
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case (2) the product as claimed can be made by another and materially different process, i.e. either epitaxial formation of the nanowire structures and/or bonding of completed nanowire structures from a secondary substrate transferred onto the primary substrate (claim 1 vs. claim 10), or either etching the plurality of nanowire structures from the first semiconductor layer and/or bonding of completed nanowire structures from a secondary substrate transferred onto the primary substrate (claim 1 vs. claim 11).

The inventions are Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification (see the different classifications noted above);
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter (note here the methods have acquired a separate status in the art due to their recognized divergent subject matter as evidenced by the classification scheme);
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries, note here there will likely be different searches required for the device and method in terms of word searching at least, and the different sub-groups noted above); 
(d) the prior art applicable to one invention would not likely be applicable to another invention (here the office notes that prior art applicable to the majority of the device claims would likely not be applicable to at least some method claims and vice versa). 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.


Should the applicant elect the method group above, this application contains claims directed to the following patentably distinct species
Species 1:  Fig. 8, first path (note this is claimed in claim 10 and though the applicant depicted it in the same figure as the species below they still appear to be separate method species)
Species 2:  Fig. 8, second path (note this is claimed in claim 11)

The species are independent or distinct because of their recited mutually exclusive characteristics, e.g. etching the plurality of vertical nanowire structures from the first semiconductor layer (note this is in the first path and is in claim 10), or else epitaxially forming the plurality of vertical nanowire structures on the substrate (note this is in the second path and is in claim 11).  In addition, these species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, all claim except claims 10 and 11 appear generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries) 
the prior art applicable to one species would not likely be applicable to the other species.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.  

During a telephone conversation with David Schmidt on 09/29/2022 a provisional election was made without explicit traverse to prosecute the invention of Group I, claims 1-8 (with the species election requirement becoming moot as the methods are not elected).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-15 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been retrieved and put on the record.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 and 06/10/2022  has been considered by the examiner.

Claim Objections
Claim 7 (as well as claim 8 by dependence thereon) is objected to for the following informalities:  on line 5 and 7 in two separate instances the phrase “directly adjacent on” is used grammatically incorrectly it appears.  It appears as though either the “on” needs to be taken out, or else replaced with “to” for proper grammar.  For the purpose of this action the office will presume that the applicant wants these parts “directly adjacent to”.  

Claim 8 is separately objected to for the following informalities:  on line 3, the same issue as above is present where “directly adjacent on” is used where it appears it should be just “directly adjacent” or else “directly adjacent to” for grammar.  For the purpose of this action the office will presume that the applicant wants these parts “directly adjacent to”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (“Ohlsson” US 2015/0014631 published 01/15/2015) in view of Wang (GB 2520687 published 03/06/2015 see already of record cited in an IDS) and finally in view of Mukhopadhyay et al. (Mukhopadhyay” Mukhopadhyay, P. “Comparative DC Characteristic Analysis of AlGaN/GaN HEMTs Grown on Si(111) and Sapphire Substrates by MBE” Jour. Of Elec. Mat. Vol. 43, No. 4, 02/14/2014 pp. 1263-1270).  
As to claim 1, Ohlsson shows a structure (see Fig. 13d made by Fig. 13 incorporating steps of Fig. 12; [0062]; note also Fig. 12 refers back to Fig. 2a’s step (c) for the basic beginning of the method [0052]) comprising: 
a Si substrate having a top surface (see Si substrate with top surface being used in Fig. 13D but not depicted as the method uses Fig. 12 which itself refers back to Fig. 2a step (c); [0060]); 
a first semiconductor layer (see GaN layer making the NW nucleus 110 in Fig. 13a that follows down to Fig. 13D’s final structure; [0052] carrying over to Fig. 13 from Fig. 12 as a like part/incorporated method) arranged on said substrate (this part 110 is to be made similar to Fig. 2a step (c) in the section noted above, up on the substrate 105), the first semiconductor layer comprising a plurality of vertical nanowire structures arranged perpendicularly to said top surface of said substrate (see the plural parts 110 arranged vertical to the surface of the substrate 105 that the nanowire nucleus 110’s and the mask parts 111 are made on as back in Fig. 2a step (c)); 
a second semiconductor layer (see the GaN base part 115A and it having a main lower part of the overall 115a structure which is pointed to by “115” in Fig. 12d which carries over to Fig. 13D as well as an upper part 115B in Fig. 12d; [0053] and [0055]) that is arranged on said first semiconductor layer laterally and vertically enclosing said nanowire structures, the second semiconductor layer comprising AlxGal-xN, wherein 0<x<0.95 (note this layer includes GaN as discussed above at least for the lower part of 115A described above); 
a third semiconductor layer (see layer of AlGaN 202 to make a 2DEG; [0064]) arranged on said second semiconductor layer, the third semiconductor layer comprising AlyGal-yN (see this being on the part 115A and also being AlGaN); and 
a fourth semiconductor layer (the undepicted additional GaN layer over 115a which is not depicted in the Figure 13 steps; [0064]) arranged on said third semiconductor layer (note this is arranged on the layer 202 as it is on layer 115A though not depicted), the fourth semiconductor layer comprising GaN (note this is GaN in an embodiment).  


However, Ohlsson fails to show the device being one wherein the first semiconductor layer comprising AlN explicitly (in other words the reference does not explicitly suggest AlN for making the parts 110) and also fails to show the device being one explicitly wherein 0<=y<=0.95 (the office notes that an embodiment with 0<y<0.95 for the AlGaN 2DEG forming layer is likely implicit and/or immediately envisaged in this context to one of skill in the art but for now the office will consider this limitation not explicitly shown as they leave the layer generic AlGaN).  

Wang shows a device that uses AlN for nanostructure formation (see AlN being used for nanowire formation; page 6, line 24-25 making part 210 which goes on to be made into nanostructures 211).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlN material as taught by Wang to have made the parts 110 in Ohlsson with the motivation of using another suitable material for growing low defect materials (note that this is explicitly another suitable material for such pillars/wires to be used later for growing low defect material; page 6, line 23 in Wang).  

However, even Ohlsson as modified by Wang above fails to show the device being one explicitly wherein 0<=y<=0.95.  

Mukhopadhyay shows using specifically AlGaN material with Al concentration of .3 (see Fig. 1 and description in last paragraph of page 1264 describing the Al concentration).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al concentration of .3 as taught by Mukhopadhyay to have made the AlGaN layer in Ohlsson, as modified by Wang above, with the motivation of using real life materials to make a real life embodiment (note Mukhopadhyay is making a real life embodiment and suggests a real life material concentration to make the AlGaN layer for a AlGaN/GaN device).  


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (“Ohlsson” US 2015/0014631 published 01/15/2015) in view of Wang (GB 2520687 published 03/06/2015 see already of record cited in an IDS) and finally in view of Mukhopadhyay et al. (Mukhopadhyay” Mukhopadhyay, P. “Comparative DC Characteristic Analysis of AlGaN/GaN HEMTs Grown on Si(111) and Sapphire Substrates by MBE” Jour. Of Elec. Mat. Vol. 43, No. 4, 02/14/2014 pp. 1263-1270).  
As to claim 2, Ohlsson as modified by Wang and Mukhopadhyay above shows the device as related above, but fails to show it being one explicitly where there is a bottom semiconductor layer arranged intermediate to the top surface of the substrate and the first semiconductor layer, the bottom semiconductor layer including AlN.  The office notes here that the Ohlsson reference may perhaps already show all of the features necessary to address this claim without making another addition to an embodiment by using Fig. 15 as the primary reference embodiment rather than the Fig. 12/13 embodiment as used above, however as the disclosure in Ohlsson becomes so convoluted as to what all is supposed to be included in Fig. 15’s embodiment the office will here treat this matter as requiring a substitution for now.  

In another embodiment Ohlsson shows in Fig. 15 adding in another layer 112 made of AlN on top of a substrate and below a first semiconductor layer (see 112 being on 105 and under 115A in Fig. 15A; [0081]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have use the additional AlN layer as taught in the Fig. 15B embodiment of Ohlsson to have made an additional AlN layer 112 in the Fig. 12-13 embodiment of Ohlsson, as modified by Wang and Mukhopadhyay above, with the motivation of providing at least some additional buffering (note in [0081] Ohlsson is describing using the additional AlN layer 112 to provide a small amount of buffering).  


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (“Ohlsson” US 2015/0014631 published 01/15/2015) in view of Wang (GB 2520687 published 03/06/2015 see already of record cited in an IDS) and in view of Mukhopadhyay et al. (Mukhopadhyay” Mukhopadhyay, P. “Comparative DC Characteristic Analysis of AlGaN/GaN HEMTs Grown on Si(111) and Sapphire Substrates by MBE” Jour. Of Elec. Mat. Vol. 43, No. 4, 02/14/2014 pp. 1263-1270), and finally in view of Lee et al. (“Lee” US 2015/0295128 published 09/15/2015).  
As to claim 4, Ohlssen as modified by Wang and Mukhopadhyay above shows the device related above, but fails to show it being one wherein the top surface of the Si substrate has a Miller index of {111} (here the applicant appears to intend that the top surface be along the family of equivalent planes to the 111).  

Lee shows using a (111) Si substrate for growing nanostructures thereon (see 30 of (111) Si being used in [0034]) where the (111) is in the family {111}.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the (111) Si substrate taught by Lee, which has its surface in the {111} family, to have made the Si substrate of Ohlssen, as modified by Wang and Mukhopadhyay above, with the motivation of using a real life Si substrate used for growing nanostructures thereon to make a real life embodiment (note Ohlssen leaves his Si substrate just generic but Lee discusses using a specific real life Si substrate to make real life embodiments).  


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (“Ohlsson” US 2015/0014631 published 01/15/2015) in view of Wang (GB 2520687 published 03/06/2015 see already of record cited in an IDS) and in view of Mukhopadhyay et al. (Mukhopadhyay” Mukhopadhyay, P. “Comparative DC Characteristic Analysis of AlGaN/GaN HEMTs Grown on Si(111) and Sapphire Substrates by MBE” Jour. Of Elec. Mat. Vol. 43, No. 4, 02/14/2014 pp. 1263-1270), and finally in view of Park et al. (“Park” Park, J. “ Comparison of AlGaN/GaN High Electron Mobility Transistor with AlN or GaN as a cap layer” Conference paper proceedings on Research Gate available online at  https://www.researchgate.net/publication/280028052_Comparison_of_AlGaNGaN_High_Electron_Mobility_ Transistor_with_AlN_or_GaN_as_a_cap_layer?enrichId=rgreq-80eda093a80d4f3c1023de6c0208b2d0-XXX&enrichSource=Y292ZXJQYWdlOzI4MDAyODA1 MjtBUzoyNTA5NTA5NDIxOTU3MTJAMTQzNjg0Mjc3NTI2NA%3D%3D&el=1_x_2&_esc=publicationCoverPdf as of 07/14/2015 pp. 1-2).  
As to claim 5, Ohlsson, as modified by Wang and Mukhopadhyay above, show the  device above, but fail to show it being one wherein said fourth semiconductor layer has a vertical thickness in the range 1-5 nm (note in the combination above the undepicted GaN fourth layer above does not have its thickness specified and while a thickness, at least a non-total thickness, of a nanometer may be implicit or immediately envisaged by one of skill in the art the office will here treat the limitation as not being explicitly shown).

Mukhopadhyay shows forming an additional GaN layer on top of the barrier layer for HEMTs of 2 nm (see 2nm cap layer on the HEMT made of GaN; Fig. 1 and last paragraph of page 1264).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the 2nm GaN cap layer as taught by Mukhopadhyay to have made a GaN 2nm cap layer for Ohlsson, as already modified by Wang and Mukhopadhyay above, with the motivation of trying to improve the performance of the device by reducing surface trap and electric field (see Park reference cited above explaining what the point of using GaN cap layers is in an AlGaN/GaN transistor in the first paragraph of the first page).  

The office notes that when this layer is brought in from the secondary reference the office will then redesignate the fourth layer as being this new 2 nm GaN layer and notes it will be arranged on the third semiconductor layer discussed above.  


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (“Ohlsson” US 2015/0014631 published 01/15/2015) in view of Wang (GB 2520687 published 03/06/2015 see already of record cited in an IDS) and finally in view of Mukhopadhyay et al. (Mukhopadhyay” Mukhopadhyay, P. “Comparative DC Characteristic Analysis of AlGaN/GaN HEMTs Grown on Si(111) and Sapphire Substrates by MBE” Jour. Of Elec. Mat. Vol. 43, No. 4, 02/14/2014 pp. 1263-1270).  
Regarding claim 6, but as to parent claim 1, under a different grounds of rejection for claim 1, Ohlsson shows a structure (see Fig. 13d made by Fig. 13 incorporating steps of Fig. 12; [0062]; note also Fig. 12 refers back to Fig. 2a’s step (c) for the basic beginning of the method [0052]) comprising: 
a Si substrate having a top surface (see Si substrate with top surface being used in Fig. 13D but not depicted as the method uses Fig. 12 which itself refers back to Fig. 2a step (c); [0060]); 
a first semiconductor layer (see GaN layer making the NW nucleus 110 in Fig. 13a that follows down to Fig. 13D’s final structure; [0052] carrying over to Fig. 13 from Fig. 12 as a like part/incorporated method) arranged on said substrate (this part 110 is to be made similar to Fig. 2a step (c) in the section noted above, up on the substrate 105), the first semiconductor layer comprising a plurality of vertical nanowire structures arranged perpendicularly to said top surface of said substrate (see the plural parts 110 arranged vertical to the surface of the substrate 105 that the nanowire nucleus 110’s and the mask parts 111 are made on as back in Fig. 2a step (c)); 
a second semiconductor layer (see layer of AlGaN 202 to make a 2DEG, here designated along with the small layer of GaN that is the undepicted in the drawing which is an additional GaN layer over 115A; [0064]) that is arranged on said first semiconductor layer laterally and vertically enclosing said nanowire structures (note this layer encloses the nanowire vertically and laterally though not directly abutting it), the second semiconductor layer comprising AlxGal-xN; 
a third semiconductor layer (see the GaN layer for the main 115 remnant part down in the lower half of 115A’s total structure just pointed to as “115” in Fig. 12; [0053] and [0055] carrying over to Fig. 13) arranged on said second semiconductor layer, the third semiconductor layer comprising AlyGal-yN, wherein 0<=y<=0.95 (see this being on the part 115A and also being GaN); and 
a fourth semiconductor layer (the GaN layer 115B; [0056]) arranged on said third semiconductor layer (note this is arranged on the layer that makes up the lower part of 115A that is pointed to by “115” in Fig. 12d), the fourth semiconductor layer comprising GaN (note this is GaN in an embodiment).  


However, Ohlsson fails to show the device being one wherein the first semiconductor layer comprises AlN explicitly (in other words the reference does not explicitly suggest AlN for making the parts 110) and also fails to show the device being one explicitly wherein 0<x<0.95 (the office notes that an embodiment with 0<x<0.95 for the AlGaN 2DEG forming layer is likely implicit and/or immediately envisaged in this context to one of skill in the art but for now the office will consider this limitation not explicitly shown as they leave the layer generic AlGaN).  

Wang shows a device that uses AlN for nanostructure formation (see AlN being used for nanowire formation; page 6, line 24-25 making part 210 which goes on to be made into nanostructures 211).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlN material as taught by Wang to have made the parts 110 in Ohlsson with the motivation of using another suitable material for growing low defect materials (note that this is explicitly another suitable material for such pillars/wires to be used later for growing low defect material; page 6, line 23 in Wang).  

However, even Ohlsson as modified by Wang above fails to show the device being one explicitly wherein 0<=y<=0.95.  

Mukhopadhyay shows using specifically AlGaN material with Al concentration of .3 (see Fig. 1 and description in last paragraph of page 1264 describing the Al concentration).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al concentration of .3 as taught by Mukhopadhyay to have made the AlGaN layer in Ohlsson, as modified by Wang above, with the motivation of using real life materials to make a real life embodiment (note Mukhopadhyay is making a real life embodiment and suggests a real life material concentration to make the AlGaN layer for a AlGaN/GaN device).  

As to claim 6, Ohlsson, as modified by Wang and Mukhopadhyay above show the device wherein the second semiconductor layer (note this is 202 of AlGaN along with the undepicted extra GaN layer made on 115A) comprises at least two vertically arranged sublayers (the AlGaN layer just discussed and the GaN layer just discussed), wherein x for a first sublayer is greater than x for a second sublayer (see x being the Al concentration being greater for the AlGaN layer which is here designated as the first sublayer, more than the x in the GaN layer that has no Al and is the second sublayer), wherein the second sublayer is located further from the substrate than the first sublayer (note that the second sublayer is further from the substrate 105 than the first sublayer as the AlGaN layer dips downwards on the edges).  


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlsson et al. (“Ohlsson” US 2015/0014631 published 01/15/2015) in view of Wang (GB 2520687 published 03/06/2015 see already of record cited in an IDS) and in view of Mukhopadhyay et al. (Mukhopadhyay” Mukhopadhyay, P. “Comparative DC Characteristic Analysis of AlGaN/GaN HEMTs Grown on Si(111) and Sapphire Substrates by MBE” Jour. Of Elec. Mat. Vol. 43, No. 4, 02/14/2014 pp. 1263-1270) and finally in view of Shibata et al. (“Shibata” Shibata, D. “1.7 kV / 1.0 mΩcm2 Normally-off Vertical GaN Transistor on GaN substrate with Regrown p-GaN/AlGaN/GaN Semipolar Gate Structure” IEEE Int. Elec. Dev. Meet. IEDM 2016, 02/02/2017 pp. 248-251).  
Regarding claim 7, but as to parent claim 1, under a different grounds of rejection for claim 1, Ohlsson shows a structure (see Fig. 13d made by Fig. 13 incorporating steps of Fig. 12; [0062]; note also Fig. 12 refers back to Fig. 2a’s step (c) for the basic beginning of the method [0052]) comprising: 
a Si substrate having a top surface (see Si substrate with top surface being used in Fig. 13D but not depicted as the method uses Fig. 12 which itself refers back to Fig. 2a step (c); [0060]); 
a first semiconductor layer (see GaN layer making the NW nucleus 110 in Fig. 13a that follows down to Fig. 13D’s final structure; [0052] carrying over to Fig. 13 from Fig. 12 as a like part/incorporated method) arranged on said substrate (this part 110 is to be made similar to Fig. 2a step (c) in the section noted above, up on the substrate 105), the first semiconductor layer comprising a plurality of vertical nanowire structures arranged perpendicularly to said top surface of said substrate (see the plural parts 110 arranged vertical to the surface of the substrate 105 that the nanowire nucleus 110’s and the mask parts 111 are made on as back in Fig. 2a step (c)); 
a second semiconductor layer (see layer of AlGaN 202 to make a 2DEG; [0064]) that is arranged on said first semiconductor layer laterally and vertically enclosing said nanowire structures (note this layer encloses the nanowire vertically and laterally though not directly abutting it), the second semiconductor layer comprising AlxGal-xN; 
a third semiconductor layer (see the GaN layer for the main 115 remnant part down in the lower half of 115A’s total structure just pointed to as “115” in Fig. 12; [0053] and [0055] carrying over to Fig. 13) arranged on said second semiconductor layer, the third semiconductor layer comprising AlyGal-yN, wherein 0<=y<=0.95 (see this being on the part 115A and also being GaN); and 
a fourth semiconductor layer (the GaN layer 115B; [0056]) arranged on said third semiconductor layer (note this is arranged on the layer that makes up the lower part of 115A that is pointed to by “115” in Fig. 12d), the fourth semiconductor layer comprising GaN (note this is GaN in an embodiment).  


However, Ohlsson fails to show the device being one wherein the first semiconductor layer comprises AlN explicitly (in other words the reference does not explicitly suggest AlN for making the parts 110) and also fails to show the device being one explicitly wherein 0<x<0.95 (the office notes that an embodiment with 0<x<0.95 for the AlGaN 2DEG forming layer is likely implicit and/or immediately envisaged in this context to one of skill in the art but for now the office will consider this limitation not explicitly shown as they leave the layer generic AlGaN).  

Wang shows a device that uses AlN for nanostructure formation (see AlN being used for nanowire formation; page 6, line 24-25 making part 210 which goes on to be made into nanostructures 211).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the AlN material as taught by Wang to have made the parts 110 in Ohlsson with the motivation of using another suitable material for growing low defect materials (note that this is explicitly another suitable material for such pillars/wires to be used later for growing low defect material; page 6, line 23 in Wang).  

However, even Ohlsson as modified by Wang above fails to show the device being one explicitly wherein 0<=y<=0.95.  

Mukhopadhyay shows using specifically AlGaN material with Al concentration of .3 (see Fig. 1 and description in last paragraph of page 1264 describing the Al concentration).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the Al concentration of .3 as taught by Mukhopadhyay to have made the AlGaN layer in Ohlsson, as modified by Wang above, with the motivation of using real life materials to make a real life embodiment (note Mukhopadhyay is making a real life embodiment and suggests a real life material concentration to make the AlGaN layer for a AlGaN/GaN device).  


As to claim 7, Ohlsson, as modified by Wang and Mukhopadhyay just immediate above in the new grounds of rejection above, show the  device above being a high-electron-mobility transistor device (note they are making a transistor with AlGaN/GaN to make a 2DEG which will provide high electron mobility) comprising: 
the semiconductor layer structure according to any one of claim 1 (see above); 
a source contact arranged directly adjacent on the second semiconductor layer (note that 204 is on 202; [0064]); 
a drain contact arranged directly adjacent on the second semiconductor layer (note that 208 is on 202; [0064]), wherein the drain contact is separate from the source contact (note 208 is separate from 204); 
and a gate contact arranged on the fourth semiconductor layer, wherein the gate contact is arranged laterally between the source and drain contacts (note this part 206 is between 204 and 208), and wherein the gate contact is separate from the source and drain contacts (note 206 is between the source and drain contacts 204+208 and separate therefrom as well).  

However, Ohlsson, as modified by Wang and Mukhopadhyay above fail to show the device being one wherein the source, drain and gate contacts are all metallic explicitly.  

Shibata shows using metal for source, drain and gate contacts (see metal used for source, drain and gate contacts; Section III device fabrication as it pertains to the Fig. 4 “without slanted channel” structure; page 249).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the metal materials for source, gate and drain as taught by Shibata to have made the source, gate and drain parts in Ohlsson, as modified by Wang and Mukhopadhyay above, with the motivation of using real life materials to make the source, gate and drain for an embodiment made in real life (see Shibata making metal source, gate and drain contacts in order to make an embodiment in real life while Ohlsson leaves his generic).  

Allowable Subject Matter
Claims 3 and 8 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 3, the office notes that the art of record fails to show the device “further comprising an intermediate semiconductor layer, arranged intermediate to the bottom semiconductor layer and the first semiconductor layer, the intermediate semiconductor layer comprising AlN” in the context of all of the parent claims.  The office notes that some of the closest art of record are the primary and secondary references above, along with references used by the foreign/international search authorities in their analysis already of record.  However none of this art shows this feature.  Further the office notes that there is no art of record suggesting this particular material for an additional layer in this particular positioning along with already needing the additional AlN layer in the parent claim 2.  The office therefore finds that the claim is not found to be obvious under 35 U.S.C 103.  Thus the office finds the claim to be not anticipated and likewise not obvious to one of ordinary skill in the art under 35 U.S.C 103.  

As to claim 8, the office notes that the art of record fails to show the device “wherein the fourth semiconductor layer is arranged as a vertical fin, wherein the vertical fin is arranged directly adjacent to the third semiconductor layer, wherein the gate contact is arranged to laterally and vertically enclose the vertical fin, and wherein the vertical fin comprises p-doped GaN” in the context of the overall parent claims 7 and 1.  The office notes that likely the best prior art of record is the primary reference used above.  The office however notes that even in combination with other references, such as those above along with others available to the office, this very specific gate contact, vertical fin, and p-doped GaN setup will not be addressed in full.  Thus the office finds the claim to be not anticipated and likewise not obvious to one of ordinary skill in the art under 35 U.S.C 103.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891